IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00400-CV

JOHNNY SAVELL,
                                                           Appellant
v.

ELIZABETH C. TEEL,
                                                           Appellee


                          From the 278th District Court
                             Walker County, Texas
                             Trial Court No. 21123C


                          MEMORANDUM OPINION


      Johnny Savell attempts to appeal from the trial court’s order holding Savell in

contempt. By letter dated January 26, 2011, the Clerk of this Court notified Savell that

the appeal was subject to dismissal because it appeared there was no right to appeal

from an order of contempt. Deramus v. Thornton, 333 S.W.2d 824, 827 (Tex. 1960) (The

validity of a contempt judgment can be attacked only collaterally by a writ of habeas

corpus). Savell was further warned by the Clerk that the Court would dismiss the

appeal unless, within 21 days from the date of the letter, a response was filed showing

grounds for continuing the appeal.     Counsel for Savell responded by letter dated
January 31, 2011 requesting a dismissal of the appeal. The letter, however, does not

indicate that it was served on, or even copied to, the other parties to the appeal.

        This appeal is dismissed. See TEX. R. APP. P. 42.3.

        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. § 51.207(b); §

51.941(a) (West 2005); and § 51.208 (West Supp. 2010). Savell did not pay the filing fees

when presenting documents for filing. Under these circumstances, we suspend the rule

and order the Clerk to write off all unpaid filing fees in this appeal. TEX. R. APP. P. 2.

The write-off of the fees from the accounts receivable of the Court in no way eliminates

or reduces the fees owed by Johnny Savell.




                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed February 16, 2011
[CV06]




Savell v. Teel                                                                        Page 2